TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00620-CV



                                Rebecca J. McLain, Appellant

                                               v.

                   James A. Howard, Receiver for Tesher Corp., Appellee



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-03-003004, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Rebecca J. McLain has filed a motion to dismiss informing this Court that

she no longer wishes to pursue this appeal because the parties have settled the matter. Appellant

states that appellee does not oppose the motion. We grant the motion and dismiss the appeal.

Tex. R. App. P. 42.1(a).




                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: February 22, 2007